ORDER
ROBERT A. FELMEISTER of PRINCETON, who was admitted to the bar of this State in 1978, having pleaded guilty in the United States District Court for the District of New Jersey to an information charging him with misprision of felony, in violation of § 18 U.S.C.A. 4, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), ROBERT A. FELMEISTER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ROBERT A. FELMEISTER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ROBERT A. FELMEISTER comply with Rule 1:20-20 dealing with suspended attorneys.